Case 7:20-cr-00031-VB Document 40 Filed 12/11/20 Page 1 of 1

UNITED STATES DISTRICT COURT i]

 

SOUTHERN DISTRICT OF NEW YORK OC ey

 

 

 

 

onpetonsnrarotonteronsermareronerescnrenansananscs xX jpate nine: JO\ i a
UNITED STATES OF AMERICA, tk : Sa Hl
ORDER
v. |
20 CR 31 (VB)
EDUARDO TALENTINO,
Defendant. |
— -- x |

 

The status conference in this matter scheduled for December 14, 2020, at 9:00 a.m. has
been adjourned to January 8, 2021, at 11:00 a.m. Because of the current public health
emergency, the Court will conduct the conference by telephone, provided that defendant waives
his right to be physically present and consents to appear by telephone after consultation with
counsel.

Accordingly, it is hereby ORDERED:

1. By January 4, 2021, defense counsel shall advise the Court in writing as to
whether his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: December 10, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
